Per Curiam.

We think that the testimony clearly establishes a sale and delivery of the goods in question to the defendant. His contention that the sale was made to another was discredited by the jury. Even though the defendant had, prior to the sales in question, sold the Columbus avenue store to his former partner, yet the transaction in question might well have been had as contended for by plaintiffs; that is to say, that the goods were sold to defendant and credit therefor given to him only.
We think that the questions in dispute were justly and fairly settled by the jury, and that no error was committed in the admission or exclusion of evidence.
The judgment is affirmed, with costs.
Present: Hascall, McCarthy and O’Dwyer, JJ.
Judgment affirmed, with costs.